DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18 as submitted on 9/10/19 were examined.  Note that any art rejections made below which relies one or more foreign reference(s) will make citations to the English translation of the reference(s).  Those translations are provided with this Office action.

Information Disclosure Statement
	The IDS submitted on 9/10/19 was considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “biometric data” as recite din line 4 of claim 1 should be “plurality of biometric data” so as to be consistent with what is recited in line 2 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al (KR 20050102445).

Claims 1 and 12:
	As per claim 1, Noh discloses:
Acquiring a plurality of biometric data from a user in a contactless state when the user is sensed within a preset measurable range (p1-3; Non-contact biometric authentication system that performs authentication on face and iris data when a user is detected within a distance measurement by sensor 104), and performing user authentication on each biometric data by comparing the acquired plurality of data with previously registered biometric data (p1-3; Acquired face and iris data are extracted and compared with stored face and iris data for authentication of the user); and
Integrating a result of the user authentication on each biometric data and determining the user as an authorized user when the result of the user authentication on each biometric data satisfies a condition set in advance (p3 and claim 1; If a user’s face and iris data are successfully authenticated against stored data, control unit 114 opens a door), wherein
The step of acquiring biometric data from a user in a contactless state when the user is sensed within a preset measurable range, and performing user authentication user authentication on each biometric data by comparing the acquired biometric data with previously registered biometric data includes the step of acquiring, when the user approaches, biometric data on a face and an iris from the user in a contactless state through physical movement of a camera (abstract and p4; Face and iris data are obtained via a camera, thus is contactless.  The camera has PAN/TILT functions as well as zoom, which control physical movement of the camera for the contactless state acquiring of biometric data).

The rejection of claim 1 applies, mutatis mutandis, to claim 12.

Claim 11:
	As per claim 11, Noh further discloses wherein the step of integrating a result of the user authentication on each biometric data and determining the user as an authorized user when the result of the user authentication on each biometric data satisfies a condition set in advance includes the steps of: confirming whether a result of successful user authentication matches a user authentication condition set in advance; and determining whether or not the user is authenticated according to whether a result of successful user authentication matches a user authentication condition set in advance (abstract; Authenticates user if newly obtained face and iris data matches previously stored face and iris data).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2-5, 7-9, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al (KR 20050102445) in view of Su et al (KR 20130054767).

Claims 2 and 13:
	As per claim 1, Noh further discloses wherein the step of acquiring biometric data from a user in a contactless state when the user is sensed within a preset measurable range, and performing user authentication on each biometric data by comparing the acquired biometric data with previously registered biometric data includes the steps of:
acquiring biometric data on the face from the user and comparing the acquired biometric data with previously registered biometric data; and acquiring biometric data on the iris from the user and comparing the acquired biometric data with the previously registered biometric data (p1, abstract; p2-3; and claim 1; Authentication of the user is done by comparing newly acquired face and iris data with face and iris data that were previously stored and registered to the user).
	Noh does not disclose, but Su discloses wherein the step of acquiring biometric data on the face from the user and comparing the acquired biometric data with previously registered biometric data and the step of acquiring biometric data on the iris from the user and comparing the acquired biometric data with the previously registered biometric data are performed at the same time (p2-4; Face and iris data are compared with multiple stored data and the results of the comparison are given weight values.  Each weighted results are added together and if the result is greater than a preset value, then Su’s invention considers that a successful authentication has been performed.  As the final authentication result isn’t determined until both the face and iris data comparisons have all been done, the comparing of biometric data are performed at the same time).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Noh’s invention using Su’s teachings by performing biometric authentication as taught by Su.  The rationale for why it is obvious is that using Su’s biometric authentication scheme in place of Noh’s is nothing more than simple substitution of one known element for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
The rejection of claim 2 applies, mutatis mutandis, to claim 13.

Claim 3:
	Su further discloses wherein the step of acquiring biometric data on the face from the user and comparing the acquired biometric data with previously registered biometric data includes the steps of: acquiring face image data from the user; extracting feature points from the face image data; comparing the feature points extracted from the face image data with feature points extracted from the previously registered biometric data; and determining whether or not the user authentication on a face image is successful on the basis of a result of the comparison between the feature points (p2-4; Features extracted from the face and iris data are compared to previously stored data that were extracted from registered face and iris data.  These extractions are done by feature detector 160 and iris detector 150).

Claim 4:
	Noh further discloses wherein the step of acquiring face image data from the user includes the steps of: acquiring, when the user approaches, the face image of the user by moving or rotating a face recognition camera in a predetermined direction and, at the same time, correcting the acquired face image of the user to a size and a position set in advance; and acquiring the face image data from the corrected face image of the user (p3-4; Camera’s PAN/TILT function used to position camera in predetermine position to properly obtain face and iris data once the user enters a preterminal distance and direction with respect to the camera.  Camera zoom is also used to correct the face and iris data so the correct sized face and iris data are obtained for comparison with stored data).
	 
Claim 5:
	As per claim 5, Su further discloses wherein the step of acquiring face image data from the user is set to compare face image information on the corrected face image of the user with reference image information set in advance, and optically re-correct the corrected face image of the user through a plurality of lenses provided in the face recognition camera when the face image information does not match the reference image information (abstract and p3-6; A plurality of lens are used to obtain face and iris images.  One lens obtain image from visible light and another lens for infrared rays).

Claim 7:
	As per claim 7, Su further discloses  wherein the step of acquiring biometric data on the iris from the user and comparing the acquired biometric data with the previously registered biometric data includes the steps of: acquiring partial or whole iris data from the user; extracting feature points from the iris data; comparing the feature points extracted from the iris data with feature points extracted from the previously registered biometric data; and determining whether or not the user authentication on the iris is successful on the basis of a result of the comparison between the feature points (p2-4; Features extracted from the face and iris data are compared to previously stored data that were extracted from registered face and iris data.  These extractions are done by feature detector 160 and iris detector 150).

Claim 8:
	As per claim 8, Noh further discloses wherein the step of acquiring partial or whole iris data from the user includes the steps of: acquiring, when the user approaches, an eye area image of the user by moving or rotating an iris recognition camera in a predetermined direction and, at the same time, correcting the acquired eye area image of the user to a size and a position set in advance; and acquiring the iris data from the corrected eye area image of the user (p3-4; Camera’s PAN/TILT function used to position camera in predetermine position to properly obtain face and iris data once the user enters a preterminal distance and direction with respect to the camera.  Camera zoom is also used to correct the face and iris data so the correct sized face and iris data are obtained for comparison with stored data).

Claim 9:
	As per claim 9, Su further discloses  wherein the step of acquiring partial or whole iris data from the user is set to compare eye image information on the corrected eye area image of the user with reference image information set in advance, and optically re-correct the corrected eye area image of the user through a plurality of lenses provided in the iris recognition camera when the eye image information does not match the reference image information (abstract and p3-6; A plurality of lens are used to obtain face and iris images.  One lens obtain image from visible light and another lens for infrared rays).

Claim 14:
	As per claim 14, Noh further discloses wherein the biometric data input unit includes: face recognition means provided with a face recognition camera capable of acquiring face image data by photographing the face of the user when the user approaches the biometric data input unit; and an iris recognition means provided with an iris recognition camera capable of acquiring iris data by photographing an eye of the user when the user approaches the biometric data input unit (p3-4; The camera obtains face and iris data when the user enters a predetermined distance from the camera).

Claim 15:
	As per claim 15, Noh further discloses: 
wherein the face recognition means and the iris recognition means are provided with a pan-tilt driver capable of moving or rotating the face recognition camera and the iris recognition camera in a predetermined direction, respectively, and when the user approaches the biometric data input unit, the face recognition means and the iris recognition means automatically acquire a face image of the user and an eye area image of the user by driving the pan-tilt driver (p3-4; Camera has PAN/TILT feature and face/iris data are captured when user enters pre-specified range of the camera), wherein 
the acquired face image and eye area image of the user are corrected to a size and a position set in advance (p3-4; PAN/TILT feature as well as zoom feature of the camera are used to acquire face and iris data of correct size and position).

Claim 16:
	Noh further discloses wherein the iris recognition means acquires partial or whole iris data from the user (p1, abstract).	

Claim 18:
	As per claim 18, Noh further discloses:
a biometric data registration unit for registering the biometric data in advance (p1 abstract; Comprehensive registrant face data and iris data stored
an ID display unit for displaying a result of identification of the biometric data identification unit as an ID (p3; Door opened if successful authentication of biometric data);
a control unit for controlling the biometric data input unit, the biometric data identification unit, the biometric data registration unit, and the ID display unit (p2-4; Biometric authentication system); and
an accommodation unit for accommodating the biometric data input unit, the biometric data identification unit, the biometric data registration unit, the ID display unit, and the control unit therein (p2-4). 



Claims 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al (KR 20050102445) in view of Su et al (KR 20130054767) in further view of Berini et al (US 2013/0215275).
Claim 6:
	Noh further discloses the step of acquiring face image data from the user is set to adjust an amount of light when the face image of the user is acquired (p4; Zoom and PAN/TILT function on a camera would affect how much light a camera would pick up when capturing a user’s face and iris).
	Noh does not disclose, but Berini discloses the adjusting an amount of light being done using a pulse-width modulation method (paragraph 207).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of 

Claims 10 and 17:
	As per claim 10, Noh further discloses the step of acquiring partial or whole iris data from the user is set to adjust an amount of light when the eye area image of the user is acquired (p4; Zoom and PAN/TILT function on a camera would affect how much light a camera would pick up when capturing a user’s face and iris).
	Noh does not disclose, but Berini discloses the adjusting an amount of light being done using a pulse-width modulation method (paragraph 207).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Berini’s teachings within Noh’s modified invention so that the amount of light could also be adjusted using a pulse-width modulation method.  One skilled would have been motivated to do so as adjusting the light level when using a camera to capture face and iris data would affect how much of certain types of face/iris data the camera can capture effectively and use of a pulse-width modulation method to adjust the light would allow for dimming of light without wasting much energy (Berini: paragraph 207).
mutatis mutandis, to claim 17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PONNOREAY PICH/Primary Examiner, Art Unit 2495